UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 31, 2014 BLACKROCK KELSO CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 814-00712 20-2725151 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 40 East 52nd Street New York, NY 10022 (Address of principal executive offices) (212) 810-5800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS BlackRock Kelso Capital Corporation issued a press release on October 31, 2014. The Registrant’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1Press Release, dated October 31, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLACKROCK KELSO CAPITAL CORPORATION Date:October 31, 2014 By: /s/ Corinne Pankovcin Name: Corinne Pankovcin Title: Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated as of October 31, 2014
